Citation Nr: 0413994	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  02-13 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel




INTRODUCTION

The appellant's spouse served with the Philippine 
Commonwealth Army in the service of the US Armed Forces from 
December 1941 to May 1942, and August 1945 to March 1946. and 
died in September 1985. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied service connection 
for the cause of death.  Pursuant to an October 2003 Board 
remand, in December 2003 the appellant testified at a 
personal hearing.


FINDINGS OF FACT

1.  According to the certificate of death, the appellant's 
spouse died in September 1985 from asphyxia and pulmonary 
tuberculosis (PTB).

2.  Service connection was not in effect for any disability 
during the appellant's spouse's lifetime.

3.  The record contains no indication that the appellant's 
spouse's death was proximately due to or the result of a 
service-connected disease or injury.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause death, nor may it be so 
presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312, 3.374 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003), are examined.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
her claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Additionally, VA must indicate which portion of 
that information should be provided by the claimant, and 
which portion VA will try to obtain on the claimant's behalf.  
The April 2001 VCAA notice provided to the appellant 
fulfilled these strictures.  

Additionally, the United States Court of Appeals for Veteran 
Claims' decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the RO issued the 
April 2001 VCAA notice prior to the December 2001 rating 
decision.

Moreover, the RO generally advised the appellant that she was 
being given the "opportunity to submit evidence that would 
support [her] claim."  Pelegrini, 17 Vet. App. at 422; but 
see VAOGCPREC 1-2004 (Feb. 24, 2004).

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  
The record includes service medical records, discharge 
summary medical records from the Veterans Memorial Medical 
Center (VMMC) between June 1976 and June 1981, a certificate 
of death, and the appellant's lay statements.  The appellant 
indicated to VA that the physician who treated her spouse in 
1950 following discharge from service is deceased, and that 
she could not provide those records.  The appellant did not 
indicate that there were other outstanding medical records 
that VA could help obtain.

Under VCAA, the duty to assist also includes obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  An opinion is necessary if the record:  (a) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (b) establishes that the veteran suffered an 
event, injury or disease in service; and (c) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  See 38 C.F.R. 
§ 3.159(c)(4) (2003).  The requirements set forth in 
paragraph (c) could be satisfied by competent evidence 
showing post-service treatment for a condition or other 
possible association with military service.

In this case, the record fails to establish that the 
appellant's spouse suffered "an event, injury or disease in 
service" as it relates to the cause of his death.  Under 
these circumstances, any opinion on whether a disability is 
linked to service would be speculative.  Thus, the Board 
finds that a VA medical opinion is not necessary to make a 
decision on the appellant's claim.
 
For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled.

I.  Facts

The appellant's spouse's service medical records indicate at 
a November 1945 physical examination, his lungs, including x-
rays, were "ok."  No systemic abnormalities were noted.  At 
the March 1946 separation examination, the appellant's 
spouse's lungs were normal, as was a chest x-ray.  

According to medical records from the VMMC, the appellant's 
spouse was admitted in June 1976 due to a sebaceous cyst of 
the left infra-auricular area. 
August 1977 records reported that the spouse was admitted due 
to an "on and off" productive cough with chest and back 
pains, afternoon fever, and body malaise.  The appellant's 
spouse was assessed as a "known PTB with irregular intake of 
anti-TB drugs, [with] no previous admissions in the TB 
wards."  A chest x-ray revealed fibronodular densities 
throughout the right lung, and compared with a previous June 
1977 chest film disclosed progression of both lung lesions.  

May 1978 treatment records from the VMMC indicated that the 
appellant's spouse was admitted because of blood streaked 
sputum.  The examiner noted that the patient was a "known 
case of PTB since 3 years ago with last discharge in August 
1977 with a diagnosis of PTB, FA, active, based on exudative 
lesions."  An examination revealed diminished breath sounds 
over the right midlung fields and the presence of 
subcrepitant rales over the left lung field.  After 21 days, 
the appellant's spouse was discharged and diagnosed as having 
PTB, cavitary active based on regression of left lung 
lesions.  June 1981 treatment records from the VMMC indicated 
that the appellant's spouse was admitted again for blood 
streaked sputum and another chest x-ray indicated that the 
right lung had fibronodular densities, and the left lung 
showed non-homogenous density with areas of rarification 
within.  After nine days the appellant's spouse was 
discharged.

The certificate of death indicates the appellant's spouse 
died in September 1985, and listed the immediate cause as 
asphyxia and the antecedent cause as PTB.  

At a personal hearing, the appellant testified that her 
spouse's death was due to military service because his PTB 
started while he was still serving in the military:  "He was 
always wet, there was not enough clothes for them to wear 
while in service, and he experienced hunger and lack of 
sleep."  Additionally, the appellant stated that her spouse 
"had on and off fever" while in service, but due to 
financial difficulties he was not able to get treatment at a 
hospital.  Rather, the appellant used herbal remedies to 
treat her spouse.  The appellant's spouse developed the lung 
disease fully after the war, and from 1946 to 1949 the 
appellant did not bring her spouse to a doctor, "but in 1950 
he was treated by Dr. Buenvenida and he was diagnosed with 
PTB, however, Dr. Buenvenida is already dead and we cannot 
provide the medical evidence."  The appellant added that her 
spouse's PTB was recurrent, and that the herbal remedies 
provided only temporary relief.  

II.  Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).  To establish 
service connection for the cause of the veteran's death, the 
evidence must show that disability incurred in or aggravated 
by service either caused or contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2003).  For a service-connected disability 
to be the cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  Id.

Service of 90 days or more during a period of war and the 
chronic disease of PTB becomes manifest to a degree of 10 
percent within three years from date of termination of 
service, such disease shall be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307(a)(3), 3.309 (2003).  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113 
(West 2002).  A diagnosis of active pulmonary tuberculosis by 
a private physician to show the disease was initially 
manifested after discharge from active service must be 
confirmed by acceptable clinical, X-ray, or laboratory 
studies, or by findings of active tuberculosis based on 
acceptable hospital observation or treatment.  38 C.F.R. 
§ 3.374(c) (2003).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).

III.  Analysis

The appellant's spouse had no service-connected disabilities 
during his life.  The service medical records do not contain 
any evidence of treatment for lung problems.  The record 
illustrates at separation that the appellant's spouse had no 
documented lung problems, and particularly there was no 
service diagnosis of PTB. 

An examination of presumptive service connection is warranted 
because the appellant's spouse died of a chronic disease, 
that is PTB, listed in 38 C.F.R. § 3.309.  According to 
regulation, PTB must become manifest to a degree of 10 
percent within three years from date of termination of 
service, and, be confirmed by acceptable clinical, x-ray or 
laboratory studies, or by findings of active tuberculosis 
based upon acceptable hospital observation or treatment.  

Albeit sympathetic to the appellant's explanations and 
circumstances, the Board cannot ignore the requirement that 
there must be a confirming diagnosis of PTB in accordance 
with 38 C.F.R. § 3.374(c), within the three-year presumptive 
period after termination of service.  There is no evidence of 
record that provides this crucial information, that is, no 
evidence of acceptable clinical, x-ray or laboratory studies, 
or findings of active tuberculosis based upon acceptable 
hospital observation or treatment has been submitted for the 
three-year period after service.  The appellant stated that 
her spouse did not seek treatment until 1950, and that the 
records from that treatment cannot be provided because the 
treating physician died.  

In addition, though the appellant's lay statements are 
considered as she provided an eyewitness account of her 
spouse's visible symptoms, her account cannot substitute for 
a confirming diagnosis of PTB either during service or within 
the three-year presumptive period.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (holding that 
laypersons are not qualified to render medical opinions 
regarding the etiology of disabilities).  Service connection 
for PTB, whether direct or presumptive, cannot be granted 
based on eyewitness statements alone-there must be official 
medical evidence of the manifestation of PTB.  Tubianosa v. 
Derwinksi, 3 Vet. App. 181 (1992).  

Because the negative evidence outweighs any positive evidence 
in this case, the appellant's claim is not entitled to the 
benefit of the doubt.  38 U.S.C.A. § 5107(b).  Consequently, 
the appellant's claim cannot be granted.


ORDER

Entitlement to service connection for the cause of the 
appellant's spouse's death is denied.


	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



